 



Exhibit 10.1

EXECUTION COPY
SHARE REPURCHASE AGREEMENT
          THIS SHARE REPURCHASE AGREEMENT (this “Agreement”), is entered into on
April 29, 2008 by REYNOLDS AMERICAN INC. (the “Company”) and BROWN & WILLIAMSON
HOLDINGS, INC. (f/k/a Brown & Williamson Tobacco Corporation) (“B&W”).
RECITALS

I.   The Company’s Board of Directors has authorized a share repurchase program
(the “Share Repurchase Program”) for the purchase of outstanding shares of
common stock of the Company, par value $0.0001 per share (the “Shares”),
pursuant to which the Company may spend up to $350,000,000 over one year to
repurchase Shares.   II.   Pursuant to the Governance Agreement dated as of
July 30, 2004, as amended (the “Governance Agreement”), the parties hereto and
British American Tobacco p.l.c. established certain terms and conditions
concerning the corporate governance of the Company, the acquisition and
disposition of securities of the Company by British American Tobacco p.l.c., B&W
and its affiliates and other matters. All capitalized terms used but not defined
herein shall have the meanings set forth in the Governance Agreement.   III.  
The purpose of this Agreement is to permit and require B&W to participate in the
Share Repurchase Program, subject to the conditions herein, on a basis
approximately proportionate with B&W’s percentage ownership of the equity of the
Company and in a manner in which the repurchases from B&W shall qualify for the
Intended Tax Treatment (as defined below). IV. This Agreement is being entered
into in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (the “1934
Act”).

          IN CONSIDERATION OF the mutual promises contained in this Agreement,
the Company and B&W hereby agree:

A.   Calculations; Purchase and Sale.

  1.   For purposes of this Agreement,

     (i) a “Buyback Week” means a Calendar Week (as defined below) during which
the Company repurchases any Shares pursuant to the Share Repurchase Program from
any Person other than B&W;
     (ii) a “Calculation Period” means a period that begins on the day
immediately after the end of the preceding Calculation Period (or in the case of
the first Calculation Period, on the first day of the month that includes the
date of this Agreement) and ends on the earlier of (i) the next Friday that is
the last day of a Buyback Week or (ii) the next Friday that is the last Friday
of a calendar month; and
     (iii) “Calendar Week” means each seven-day period ending on a Friday.

  2.   The Company will promptly notify B&W if a Calendar Week is or is expected
to be a Buyback Week.     3.   On or before the third business day following the
end of each Calculation Period, the Company will deliver to B&W a certificate (a
“Calculation Certificate”), signed on behalf of the Company by any of its Chief
Financial Officer, Chief Accounting Officer, Treasurer or Secretary,
substantially in the form attached hereto as Exhibit A, as the same may
hereafter be amended by the mutual agreement of the parties hereto. If the
Calculation Period includes a Buyback Week,

 



--------------------------------------------------------------------------------



 



      then the Calculation Certificate shall set forth the number of Shares that
the Company proposes to buy back from B&W with respect to such Buyback Week (the
“B&W Buyback Number”). The B&W Buyback Number shall be calculated in the
Calculation Certificate based on the principles referred to in Paragraphs A.5
and A.6.     4.   B&W, on or before the third business day following receipt of
a Calculation Certificate with respect to a Calculation Period which includes a
Buyback Week, shall deliver a notice (the “B&W Notice”) to the Company
substantially in the form attached hereto as Exhibit B. The B&W Notice shall
state whether B&W agrees with the Company’s calculation of the applicable B&W
Buyback Number, and if not, it shall state B&W’s proposal for the B&W Buyback
Number and its calculation thereof. If the Company does not agree with B&W’s
proposal, then B&W and the Company will negotiate in good faith, taking into
account the advice of their respective outside tax counsel, to determine the
appropriate B&W Buyback Number. However, if the parties cannot agree on the B&W
Buyback Number within two business days following delivery of the B&W Notice to
the Company, then the B&W Buyback Number proposed by B&W, as it may have been
amended by B&W in connection with the negotiation between the parties, shall be
the number of Shares the Company will repurchase from B&W with respect to the
relevant Buyback Week.     5.   The B&W Buyback Number with respect to a Buyback
Week shall be the lowest of:

     (i) the number of Shares such that, after the purchase of such Shares from
B&W by the Company, the net total number of Shares sold by B&W to the Company
under this Agreement shall be equal to the total number of Shares purchased by
the Company from shareholders other than B&W for all periods through such
Buyback Week pursuant to the Share Repurchase Program multiplied by the ratio of
(x) B&W’s percentage ownership of the equity of the Company on the date of this
Agreement, to (y) 1.0 minus B&W’s percentage ownership of the equity of the
Company on the date of this Agreement, provided that such ratio shall be
appropriately adjusted to reflect changes from time to time in B&W’s Percentage
Interest that do not occur as part of the same plan as the purchases under the
Share Repurchase Program or this Agreement;
     (ii) the maximum number of Shares that B&W can sell to the Company without
decreasing B&W’s percentage ownership of the equity of the Company from the date
of this Agreement to the end of such Buyback Week; and
     (iii) the maximum number of Shares, reasonably determined by B&W upon
advice of its outside tax counsel after consultation with the Company, that B&W
can sell to the Company without putting at risk the Intended Tax Treatment.

  6.   The following rules shall apply for purposes of Paragraph A.5(ii) but
shall not limit the discretion of B&W under Paragraph 
A.5(iii):

     (i) any Sale (as defined below) of Shares to the Company under this
Agreement with respect to any Buyback Week (current or prior) shall be treated
as having occurred or as occurring on the last day of such Buyback Week,
     (ii) unless reasonably determined otherwise by B&W upon advice of its
outside tax counsel and after consultation with the Company, such calculation
shall take into account any increase or decrease in the outstanding equity of
the Company since the date of this Agreement for any reason, and
     (iii) B&W shall be entitled to provide itself with assurance of the
Intended Tax Treatment, based on advice of its outside tax counsel and after
prior consultation with the Company, by reducing the number of Shares otherwise
determined under Paragraph A.5(ii) so as to permit B&W to assure itself that
B&W’s percentage ownership of the equity of the Company does not decrease as a
result of future events that may be considered to occur as part of the same plan
as the purchases under the Share Repurchase Program or this Agreement,
including, without

-2-



--------------------------------------------------------------------------------



 



limitation, issuances of new equity by the Company pursuant to the exercise of
stock options, the issuance or vesting of restricted stock, or the issuance of
any other equity to any third party reasonably expected to occur after the end
of the applicable Buyback Week.

  7.   For purposes of this Agreement other than Paragraph K, the determination
of the number of outstanding Shares or other equity of the Company shall be
based on Shares or equity considered outstanding for U.S. federal income tax
purposes. Without limiting the generality of the foregoing, (i) restricted stock
for which an election pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended, (the “Code”) has been made shall be considered outstanding,
(ii) other restricted stock shall not be considered outstanding prior to its
vesting date and shall be considered outstanding beginning on the vesting date,
and (iii) outstanding stock options, and outstanding awards of stock that have
not yet been transferred to employees or directors for tax purposes, shall be
disregarded. Any assumptions made for the purposes of determining the number of
outstanding Shares shall be described in the Calculation Certificate.     8.  
B&W shall deliver and sell to the Company, and the Company shall buy from B&W
(each such transaction, a “Sale”), at or before 12:00 p.m. Eastern Time on the
second business day following the date the B&W Buyback Number for the applicable
Buyback Week becomes final (a “Closing Date”) a number of Shares (the “Sale
Shares”) equal to such B&W Buyback Number. On each Closing Date, (a) B&W shall
deliver to the Company’s transfer agent instructions to transfer the Sale Shares
to the Company, together with such stock powers and other instruments as may be
necessary to give effect to such instructions, and (b) upon confirmation from
the Company’s transfer agent of receipt of such instructions, the Company shall
pay the purchase price specified in Paragraph A.9 for the Sale Shares in
immediately available funds to such account as B&W has designated in writing.  
  9.   The price per Share to be paid by the Company under a Sale with respect
to a Buyback Week shall be the volume weighted average price (“VWAP”) paid by
the Company for the Shares purchased from shareholders other than B&W (the
“Prior Period Shares”) with respect to such Buyback Week. For purposes of this
Agreement, VWAP is calculated by dividing the total consideration paid, without
taking commissions into account, for the Prior Period Shares by the aggregate
number of Prior Period Shares.     10.   The Company shall not be obligated to
deliver a proposed B&W Buyback Number and neither the Company nor B&W shall be
required to effect a Sale if the performance of their respective obligations
would violate applicable law. Other than for the purposes of correcting any
error, only one Calculation Certificate may be delivered and one Sale may be
effected with respect to each Buyback Week.     11.   Any fractional amounts of
Shares required to be sold to the Company under any B&W Notice, as the same may
be amended, shall be rounded down to the nearest whole number.     12.   For
purposes of this agreement, “business day” means a day which is not a Federal
Reserve Bank holiday and on which the New York Stock Exchange is open for
trading.     13.   If at any time the Company becomes aware that any statement
previously made in a Calculation Certificate is wrong or misleading, or if the
Company decides to issue equity not contemplated by the assumptions set forth in
a Calculation Certificate, it shall promptly notify B&W in writing. If at any
time B&W becomes aware that any statement previously made in a Calculation
Certificate or B&W Notice is wrong or misleading, it shall promptly notify the
Company in writing.     14.   In the event Paragraph A.13 applies, or if B&W
reasonably determines based upon the advice of its outside tax counsel after
prior consultation with the Company that its calculation of a B&W Buyback Number
was incorrect, then the Company shall take remedial steps reasonably requested
by B&W in order to permit B&W to assure itself of the Intended Tax Treatment,
including if necessary, rescinding prior Sales under this Agreement.

-3-



--------------------------------------------------------------------------------



 



B.   Term. The term of this Agreement shall commence on April 29, 2008 and shall
terminate as of the earlier of April 29, 2009 and the expenditure of an
aggregate of $350,000,000 pursuant to this Share Repurchase Agreement and the
Share Repurchase Program, collectively. In addition: (a) B&W may terminate this
Agreement at any time upon written notice to the Company, if B&W determines in
good faith, upon advice of its outside tax counsel and after consultation with
the Company, that based on the facts existing at such time, there is a
reasonable risk that it is not possible to achieve the Intended Tax Treatment
for sales of Shares to the Company pursuant to this Agreement (including through
the exercise by B&W of its rights under paragraph J of this Agreement) and
(b) the Company may terminate this Agreement, upon written notice to B&W,
following public announcement by the Company of the termination of the Share
Repurchase Program by the Board of Directors of the Company, provided that
(i) no such termination shall be effective with respect to any Buyback Week, and
(ii) paragraphs A.13, A.14, I, J and L shall survive such termination. If B&W
determines in good faith, upon advice of its outside tax counsel and after
consultation with the Company, that any circumstance has arisen that could
reasonably be expected to cause it in the future to invoke its right to
terminate the Agreement under clause (a) of the preceding sentence, it shall
promptly notify the Company, and the parties shall use their reasonable best
efforts to avoid the need for such termination.   C.   Intended Tax Treatment.
The parties intend for the proceeds of any Sales pursuant to this Agreement paid
to B&W from the Company in exchange for the Shares to be treated as a dividend
pursuant to Sections 302(d) and 301(c)(1) of the Code and be eligible for
Section 243(c) of the Code (such treatment the “Intended Tax Treatment”). For
the avoidance of doubt, it shall be consistent with the Intended Tax Treatment
if Section 1059(a)(1) of the Code applies, but not if Section 1059(a)(2) of the
Code applies.   D.   Representations and Warranties.

  1.   B&W represents and warrants to the Company that (i) the execution,
delivery and performance of this Agreement have been duly authorized by the
Board of Directors of B&W, (ii) no Sale will contravene, or require any consent,
notice or filing which has not been obtained, given or made, under (a) any law
applicable to B&W, (b) the organizational documents of B&W or (c) any judgment,
order or decree or any contract or agreement to which B&W is subject, (iii) B&W
has or will have valid title to the Shares to be sold to the Company and the
legal right and power to sell, transfer and deliver such Shares, (iv) the
delivery of the Shares under each Sale will, upon payment of the purchase price
therefor, pass valid title to the Company to such Shares free and clear of any
security interests, claims, liens, equities, and other encumbrances, and (v) any
B&W Notice delivered under this Agreement will be accurate in all material
respects.     2.   The Company represents and warrants to B&W that (i) the
execution, delivery and performance of this Agreement have been duly authorized
by the Board of Directors of the Company, (ii) no Sale will contravene, or
require any consent, notice or filing which has not been obtained, given or
made, under (a) any law applicable to the Company, (b) the organizational
documents of the Company or (c) any judgment, order or decree or any contract or
agreement to which the Company is subject, (iii) any Calculation Certificate
delivered under this Agreement will be accurate in all material respects,
(iv) the Company has sufficient earnings and profits for the gross proceeds of
all Sales under this Agreement to be treated as dividends within the meaning of
Section 316 of the Code, and (v) the Company has delivered to B&W a certificate
signed on behalf of the Company by the Chief Financial Officer, Chief Accounting
Officer, Treasurer or Secretary of the Company setting forth the applicable
information otherwise required pursuant to Exhibit A, treating for the purposes
of this D.2(v) the calendar month ending prior to the date of this Agreement as
the Calculation Period thereunder.

E.   Assignment; Third-Party Beneficiaries. This Agreement is intended solely
for the benefit of the Company and B&W and may not be assigned, in whole or in
part, except that B&W shall assign, any or all of its rights, interests and
obligations under this Agreement to any Investor Party to which it transfers
Shares, provided that such assignment shall not relieve B&W of its obligations
hereunder and, provided, further that any Investor Party transferee agrees in
writing to be bound by the provisions hereof. B&W may not assign its rights, or
its obligations to deliver Shares, under this Agreement to any entity that is
not a United

-4-



--------------------------------------------------------------------------------



 



    States domestic corporation for U.S. tax purposes during the term of this
Agreement. This Agreement, except for Paragraph I, is not intended to confer any
rights or remedies upon any Person other than the Company, B&W or any Investor
Party referred to in the first sentence of this Section E.   F.   Sales Plan. It
is the intent of the parties that this Agreement comply with the requirements of
Rule 10b5-1(c) under the 1934 Act and this Agreement shall be interpreted to
comply with the requirements of Rule 10b5-1(c) under the 1934 Act.   G.  
Complete Agreement. This Agreement constitutes the entire agreement between the
parties with respect to its subject matter and supersedes all prior agreements,
oral or written, with respect to such subject matter.   H.   Governing Law;
Jurisdiction. Except to the extent specifically required by the North Carolina
Business Corporation Act, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
The parties declare that it is their intention that this Agreement be regarded
as made under the laws of the State of Delaware and that the laws of the State
of Delaware be applied in interpreting its provisions in all cases where
interpretation shall be required, except to the extent the North Carolina
Business Corporation Act is specifically required by such act to govern the
interpretation of this Agreement.       The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Federal court
located in the State of Delaware or in the Chancery Court of the State of
Delaware, this being in addition to any other remedy to which they are entitled
at law or in equity. In addition, each of the parties (a) consents to submit
itself to the personal jurisdiction of any Federal court located in the State of
Delaware or Chancery Court of the State of Delaware in the event any dispute
arises out of this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) irrevocably and unconditionally waives (and agrees not to plead
or claim) any objection to the laying of venue in Delaware of any action, suit
or proceeding arising out of this Agreement, (d) agrees that it will not bring
any action relating to this Agreement in any court other than any Federal court
sitting in the State of Delaware or Chancery Court of the State of Delaware,
(e) waives any right to trial by jury with respect to any action related to or
arising out of this Agreement, and (f) agrees that this Agreement involves at
least $100,000 and has been entered into by the parties in express reliance upon
6 Del. C. § 2708. Without limiting the agreement of the parties set forth in
this Section H, in the event that any dispute arising under this Agreement is
subject to, or adjudicated by, the courts of the State of North Carolina, the
parties agree that any such dispute will be adjudicated by the North Carolina
Business Court (with any references in this Section H to Delaware courts being
deemed to be references to North Carolina courts and any references in this
Section H to the Chancery Court of the State of Delaware being deemed to be
references to the North Carolina Business Court).   I.   Indemnity. The Company
agrees to indemnify and hold B&W and its affiliates harmless, on an after-tax
basis, from and against any loss, liability, claim, cost, damage or expense
(including reasonable legal fees and expenses) suffered or incurred by B&W or
any of its affiliates arising from or relating to the failure of B&W or any of
its affiliates to obtain the Intended Tax Treatment resulting from the
inaccuracy in any respect of information set forth in any Calculation
Certificate delivered pursuant to this Agreement including but not limited to
any increase in tax liability resulting from the Sales and arising from or
relating to any such inaccuracy. Notwithstanding the foregoing, B&W shall not be
entitled to indemnification hereunder to the extent its remedies under
Paragraph B or J are adequate to assure the Intended Tax Treatment and the
Company (a) confirms that B&W is entitled to exercise its remedies under such
Paragraph B or J, as applicable, and (b) complies with such Paragraph B or J, as
applicable.   J.   B&W Purchase Right.

-5-



--------------------------------------------------------------------------------



 



  1.   If B&W reasonably determines, based on advice of its outside tax counsel
and after consultation with the Company, that there is a reasonable risk that it
is not possible to achieve the Intended Tax Treatment for the Sale of any Shares
to the Company because of equity issued or to be issued (in each case, for tax
purposes) by the Company after the date hereof which reduces B&W’s percentage
ownership of the equity of the Company, and such risk cannot be avoided by
reducing the B&W Buyback Number for future Buyback Weeks, then B&W may deliver
to the Company a written notice (a “Primary Purchase Notice”) stating that B&W
wishes to repurchase from the Company (a “Primary Purchase”) a stated number of
Shares (the “Purchase Number”) that it previously sold to the Company pursuant
to this Agreement. The Purchase Number shall be reasonably determined by B&W,
upon advice of its outside tax counsel after consultation with the Company, and
shall not exceed the number of Shares that, if purchased, would eliminate the
identified risk. B&W shall provide the Company with the method of calculation of
the Purchase Number. The prices per Share (the “Purchase Price”) for such a
purchase shall be the prices previously paid by the Company to B&W to purchase
the equivalent number of Shares from B&W, determined on a “last in first out”
basis.     2.   If B&W properly delivers a Primary Purchase Notice, the Company
will be obligated to sell, and B&W shall be obligated to buy, a number of Shares
equal to the Purchase Number for the Purchase Price at or before 12:00 p.m.
Eastern Time on the second business day after the delivery of the Primary
Purchase Notice.

K.   Governance Agreement. B&W shall not reduce, pursuant to Paragraph A.6(iii),
the amount determined under Paragraph A.5(ii), and shall not purchase Shares
from the Company under Paragraph J, to the extent such reduction or purchase
would cause B&W’s Percentage Interest (after all purchases by the Company with
respect to a Buyback Week) to exceed the Standstill Percentage plus 1.0%;
provided, however, that solely for purposes of the calculation of B&W’s
Percentage Interest under this Paragraph K, at any point in time, B&W’s
Percentage Interest will be calculated by treating as already outstanding any
Shares or other equity of the Company if (a) the future issuance of such Shares
or other equity of the Company has been publicly announced or approved by the
Board of Directors of the Company or (b) the Board of Directors of the Company
has been informed of the possibility of the future issuance of such Shares or
other equity of the Company.   L.   Company Repurchases of Shares.

  1.   The parties understand that certain expected future issuances of Shares
to third parties by the Company could reduce the number of Shares purchased by
the Company from B&W under this Agreement, that such reduction may result in
B&W’s Percentage Interest exceeding the Standstill Percentage to the extent
permitted by Paragraph K, and that the actual issuance of such Shares by the
Company would be expected to reduce B&W’s Percentage Interest below the
Standstill Percentage. If, contrary to such expectations, the Company determines
in good faith that such expected issuance will not take place and if the
operation of Paragraph A.5(i) would not otherwise result in putting the parties
in a position similar to the position they would be in if there had never been
an expectation that the Company would issue the additional Shares, then the
parties agree to comply with the procedures set forth in this Paragraph L in
order to put the parties in such similar position.     2.   (i) If (a) the
Company determines in good faith that such expected issuance of additional
Shares will not take place, (b) the operation of Paragraph A.5(i) would not
otherwise result in putting the parties in a position similar to the position
they would be in if there had never been an expectation that the Company would
issue the additional Shares, and (c) B&W had previously reduced, pursuant to
Paragraph A.6(iii), the amount determined under Paragraph A.5(ii) or purchased
Shares from the Company under Paragraph J to permit B&W to assure itself that
B&W’s percentage ownership of the equity of the Company did not decrease as a
result of such expected issuance of additional Shares, then the Company shall
deliver to B&W a certificate (a “Purchase Certificate”) identifying the expected
issuance which will not take place (a “Canceled Issuance”) and setting forth the
number of Shares (the “Repurchase Number”) that the Company

-6-



--------------------------------------------------------------------------------



 



      shall purchase from B&W as a result of such Canceled Issuance. The
Repurchase Number in respect of a Canceled Issuance shall be equal to the lesser
of (a) the sum of (i) the number of additional Shares that B&W would have sold
to the Company under this Agreement previously if there had never been an
expectation to issue additional Shares in such Canceled Issuance, and (ii) the
number of Shares that B&W purchased from the Company under Paragraph J on the
account of such Canceled Issuance, and (b) the maximum number of Shares that B&W
may sell to the Company consistent with Paragraphs A.5(i), A.5(ii) and A.5(iii)
as if such Shares were being sold to the Company for a Buyback Week. The price
per Share (the “Repurchase Price”) for a purchase in respect of a Canceled
Issuance shall be the volume weighted average price paid by the Company for the
Shares purchased from shareholders other than B&W in all prior Buyback Weeks
pursuant to the Share Repurchase Program. If B&W does not agree with the
Company’s calculation of the Repurchase Number or Repurchase Price, then B&W and
the Company will negotiate in good faith to determine the appropriate Repurchase
Number or Repurchase Price, as applicable.

(ii) If the Company properly delivers a Purchase Certificate, then B&W will be
obligated to sell, and the Company shall be obligated to buy, a number of Shares
equal to such Repurchase Number for such Repurchase Price at or before
12:00 p.m. Eastern Time on the second business day after the determination of
the Repurchase Number and Repurchase Price in accordance with Paragraph L.2(i)
above.

  3.   (i) If (a) B&W has previously reduced, pursuant to Paragraph A.5(iii),
the number of shares to be sold to the Company, (b) the Company or B&W
determines in good faith that any facts or assumptions relied upon by B&W in
making the determination under Paragraph A.5(iii) are no longer correct or
applicable, and (c) the operation of Paragraph A.5(i) would not otherwise result
in putting the parties in a position similar to the position they would be in if
such facts or assumptions had not been relied upon, then either the Company or
B&W may deliver to the other party a certificate (a “Modification Certificate”)
identifying the facts or assumptions that such party reasonably believes are no
longer correct or applicable and setting forth the number of Shares (the
“Additional Number”) that such party believes the Company can purchase from B&W
consistent with such subsequent determination, Paragraphs A.5(i) and (ii), and
the Intended Tax Treatment. If B&W provides the Modification Certificate, and
the Company reasonably agrees with the calculations therein, then B&W shall sell
the Additional Number to the Company. If the Company provides the Modification
Certificate, then B&W shall reasonably consider, based on the advice of its
outside tax counsel after consultation with the Company, whether it agrees with
the calculations therein and whether selling such Additional Number to the
Company would put the Intended Tax Treatment at risk. If the reasonable
determination of B&W in accordance with the preceding sentence is that such
calculations are incorrect or such a purchase would put the Intended Tax
Treatment at risk, then to such extent B&W will have no obligation to sell such
Shares to the Company. If, however, B&W reasonably determines that the
calculations are correct and the sale of the Additional Number or an adjusted
Additional Number would not put the Intended Tax Treatment at risk, then B&W
will consummate the sale contemplated by the Modification Certificate, as so
adjusted. The price per Share for a purchase under this Paragraph L.3 shall be
the volume weighted average price paid by the Company for the Shares purchased
from shareholders other than B&W in all prior Buyback Weeks pursuant to the
Share Repurchase Program (the “Modification Repurchase Price”).

(ii)  If either the Company or B&W properly delivers a Modification Certificate,
then B&W will be obligated to sell, and the Company shall be obligated to buy, a
number of Shares equal to such Additional Number for such Modification
Repurchase Price at or before 12:00 p.m. Eastern Time on the second business day
after such determination of the Additional Number, if any, and Modification
Repurchase Price in accordance with Paragraph L.3(i) above.

  M.   Amendments; Waivers. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed, in the case of
an amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective. The failure of any party to this

-7-



--------------------------------------------------------------------------------



 



      Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights nor shall any single or partial
exercise by any party to this Agreement of any of its rights under this
Agreement preclude any other or further exercise of such rights or any other
rights under this Agreement.     N.   Notices. All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be deemed given upon receipt by the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

              if to B&W, to
 
       
 
      103 Foulk Road, Suite 117
 
      Wilmington, DE 19803
 
      Fax: (302) 658-4269
 
      Attention: Corporate Secretary
 
       
 
      with copies to:
 
       
 
      Divisional Vice President, Tax and Treasury
 
      Louisville Corporate Services, Inc.
 
      401 South 4th Street, Suite 1200
 
      Louisville, KY 40202
 
      Fax: (502) 371-1795  
 
      Cravath, Swaine & Moore LLP
 
      825 Eighth Avenue
 
      New York, NY 10019
 
      Fax: 212-474-3700
 
      Phone: 212-474-1000  
 
      Attention: Philip A. Gelston, Esq.
 
                     Sarkis Jebejian, Esq.
 
            if to the Company, to
 
       
 
      401 North Main Street
 
      Winston-Salem, NC 27192
 
      Fax: (336) 741-2998  
 
      Attention: General Counsel
 
      with a copy to:  
 
      Jones Day
 
      222 East 41st Street
 
      New York, NY 10017
 
      Fax: 212-755-7306
 
      Phone: 212-326-3939  
 
      Attention: Jere R. Thomson, Esq.
 
                      Randi C. Lesnick, Esq.

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

                  BROWN & WILLIAMSON HOLDINGS, INC.,    
 
           
 
  by        
 
      /s/ Timothy J. Hazlett    
 
     
 
Name: Timothy J. Hazlett    
 
      Title: President    
 
                REYNOLDS AMERICAN INC.,    
 
           
 
  by        
 
      /s/ Daniel A. Fawley    
 
     
 
Name: Daniel A. Fawley    
 
      Title: Senior Vice President and Treasurer    

[Signature Page to the Share Repurchase Agreement]

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A1

REYNOLDS AMERICAN INC. CALCULATION CERTIFICATE
Date: ________________
Calculation Period: beginning date___ending date___
Note: Unless otherwise indicated, all statements of outstanding shares, shares
issued, shares acquired, percentage interest, etc. are to be based on the
meaning of those terms for U.S. federal income tax purposes and otherwise will
be calculated in accordance with the Share Repurchase Agreement.
Part A: Schedules
The following schedules are attached hereto (as applicable).
Schedule 1: General information and calculation of B&W Buyback Number.
Schedule 2: Schedule of all outstanding restricted stock and employee stock
options including grant, vesting and expiration dates as of the end of the
Calculation Period.
Schedule 3: Details of purchases made under the Program from parties other than
B&W during the Calculation Period.
[Other]
Part B: Assumptions and Additional Information

     
Item 1.
  State any assumptions made in arriving at the numbers provided in this exhibit
and schedules hereto other than those explicitly mentioned in the Share
Repurchase Agreement including, without limitation, treatment and number of
shares held by corporate affiliates.
 
   
Item 2.
  Describe any issuance of or reacquisition by the Company of equity of the
Company (including but not limited to Shares) during the Calculation Period that
has been made except made with respect to restricted stock or employee stock
options.
 
   
Item 3.
  Explanation of line items B3, C5, D6, D7, D11 and E3 on Schedule 1 (not
otherwise described in Item 2).
 
   
Item 4.
  Response to any additional information requested by tax counsel to B&W for
purposes of its determinations pursuant to this Agreement.

 

1   Capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Share Repurchase Agreement between Reynolds American
Inc. and Brown & Williamson Holdings, Inc., dated April 29, 2008 (the “Share
Repurchase Agreement”).

 



--------------------------------------------------------------------------------



 



Part C: Representations
          The Company represents that, except as otherwise expressly noted below
or elsewhere in this Exhibit A, (i) the Board of Directors of the Company has
not been informed of and has not publicly announced or approved any intent, plan
or arrangement directly or indirectly to issue or acquire any of its equity,
other than the purchase of Shares pursuant to the Share Repurchase Program or
pursuant to employee stock option or restricted stock plans, (ii) previously
issued Calculation Certificates remain true, correct and complete as of their
dates of issuance, (iii) if the Calculation Period includes a Buyback Week, it
will have sufficient earnings and profits to permit the entire purchase price of
all the Shares to be purchased pursuant to this Certificate to be treated as a
dividend within the meaning of Section 316 of the Code and (iv) it does not have
a Rabbi Trust or a similar arrangement holding shares.
Exceptions:
          The undersigned hereby certifies on behalf of Reynolds American Inc.
that the statements contained herein and on schedules attached hereto are true,
correct and complete.

                  REYNOLDS AMERICAN INC.,    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    

-2-



--------------------------------------------------------------------------------



 



          Schedule 1: General Information and Calculation of B&W Buyback Number

         
 
  General    
 
  Calculation Period (“period”)    
 
  Includes Buyback Week (Y/N)    
 
       
A
  Date of Agreement—April 29, 2008    
A1
  Shares owned by B&W    
A2
  Total outstanding shares (SEC)    
A3
  Restricted Shares outstanding—no 83(b) election    
A4
  Total outstanding Shares (tax)   A2-A3
A5
  B&W percentage ownership (tax)   A1/A4
A6
  B&W percentage ownership (SEC)   A1/A2
A7
  Governance cap percentage (SEC)    
A8
  Governance cap percentage (SEC) plus 1%    
 
       
B
  Beginning of Period    
B1
  Total outstanding Shares (SEC)    
B2
  Restricted Shares outstanding — no 83(b) election    
B3
  SEC Shares not outstanding for tax purposes (other than B2)    
B4
  Shares to be purchased by RAI from third parties for prior periods    
B5
  Shares to be purchased by RAI from B&W for prior periods    
B6
  Shares to be purchased by RAI from third parties & B&W for prior periods  
B4+B5
B7
  Total net outstanding Shares (tax)   B1-B2-B3-B6
B8
  Shares owned by B&W    
B9
  Net Shares owned by B&W   B8-B5
B10
  B&W percentage interest (tax)   B9/B7
 
       
C
  Events During Period    
C1
  Restricted Shares becoming vested (net of Tax Shares cancelled) (tax)    
C2
  Vested EIAP shares issued    
C3
  Options exercised (net of Tax Shares cancelled)    
C4
  Shares bought or to be bought under buyback plan from third parties for
current period    
C5
  Net issuances or reacquisitions* by RAI of Shares (tax) except C1, C2, C3, C4
   
C6
  Net Shares outstanding (tax) on last day of period before buyback from B&W  
B7+C1+C2+C3-C4+C5
C7
  Restricted Shares (including Tax Shares) forfeited or cancelled (SEC)    
C8
  Net issuances or reacquisitions* by RAI of Shares (SEC) except C2, C3, C4, C7
   
C9
  Net Shares outstanding (SEC) on last day of period before buyback from B&W  
B1-B6+C2+C3-C4-C7+C8
 
       
*
  Use positive number for net issuances and negative number for net
reacquisitions    
 
       
 
  Calculation of Buyback Number    
 
       
D
  Calculation Pursuant to Section A.5(ii) of the Agreement    
D1
  B&W shares owned on last day of period (B9 adjusted for any unrelated
purchases/sales)    
D2
  Shares to be purchased by RAI from B&W from prior periods   B5
D3
  Net Shares owned by B&W on last day of period   D1-D2
D4
  Net Shares outstanding (tax) on last day of period before buyback from B&W  
C6
D5
  Assumed future issuance used for immediately preceding period    
D6
  Increases in assumed issuances for this period    
D7
  Decreases in assumed issuances for this period    
D8
  Assumed future issuance to be used for current period   D5+D6-D7
D9
  Shares outstanding (tax) on last day of period including assumed future
issuances   D4+D8
D10
  Tentative Buyback Number based on (D3-D10)/(D9-D10)=A5   (D3-A5*D9)/(1-A5)
D11
  Proposed reduction to tentative Buyback Number, if any    
D12
  B&W Buyback Number under A.5(ii)   D10-D11
 
       
E
  Calculation Pursuant to Section A.5(i) of the Agreement    
E1
  Sum of all buybacks from third parties (including for current period)    
E2
  B&W percentage ownership on first day of Agreement (tax)   A5
E3
  Adjustment to B&W percentage ownership pursuant to A.5(i), If any    
E4
  Adjusted B&W percentage ownership pursuant to A.5(i)   E2+E3
E5
  Cumulative limit on proposed purchases from B&W   E1*E4/(1-E4)
E6
  All purchases from B&W for prior periods (even if not yet made)    
E7
  B&W Buyback Number under A.5(i)   E5-E6
 
       
F
  Proposed B&W Buyback Number    
F1
  Proposed B&W Buyback Number (lower of D12 & E7, rounded down to nearest whole
share)    
 
       
G
  B&W Status At End of Period Under Proposed B&W Buyback    
 
       
G1
  Shares outstanding on last day of period after all buybacks (SEC)   C9-F1
G2
  Same as G1 but including assumed issuances (SEC)   G1+D8
G3
  Shares outstanding on last day of period after all buybacks (tax)   C6-F1
G4
  Same as G3 but including assumed issuances (tax)   G3+D8
G5
  B&W Shares owned end of period after buyback (assuming no other purchase/sale
during period)   B9-F1
G6
  B&W percentage ownership after buyback (actual) (tax)   G5/G3
G7
  B&W percentage ownership after buyback (including assumed issuances) (tax)  
G5/G4
G8
  B&W percentage ownership after buyback (actual) (SEC)   G5/G1
G9
  B&W percentage ownership after buyback (including assumed issuances) (SEC)  
G5/G2
G10
  B&W portion of total shares bought back for period   F1/(C4+F1)
 
       
H
  Payment to B&W    
H1
  Total dollars paid to third parties (before commission) for purchases for this
period    
H2
  Volume weighted average price per Share   H1/C4
H3
  Settlement Date    
H4
  Amount to be paid to B&W   H2*F1
 
       
I1
  Total dollars buyback for period   H1+H4
I2
  Total dollars of buyback (cumulative)   H1+H4 (cumulative)

 



--------------------------------------------------------------------------------



 



EXHIBIT B2
B&W NOTICE
Date: ________________
Calculation Period ending: ___
Date of Calculation Certificate___
___We agree with the B&W Buyback Number stated in such Calculation Certificate
___We DO NOT agree with the B&W Buyback Number stated in such Calculation
Certificate.
     B&W Buyback Number proposed by B&W:
     [Explanation]
 

2   Capitalized terms used but not defined herein shall have the meaning
assigned thereto in the Share Repurchase Agreement between Reynolds American
Inc. and Brown & Williamson Holdings, Inc., dated April 29, 2008 (the “Share
Repurchase Agreement”).

 